DETAILED ACTION
 
Acknowledgements
 
This action is in response to Applicant’s filing on Oct. 12, 2021, and is made Non-Final. This action is being examined by James H. Miller, who is located in Dallas, Texas, in the central time zone (CST), and who can be reached by email at James.Miller1@uspto.gov or by telephone at (469) 295-9082. 
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. Examiner is available for interviews, generally: M–F, 10 a.m.–4:00 p.m., CST.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on Oct. 12, 2021, has been entered.
Claim Status
The status of claims is as follows: 
Claims 1–20 are remain pending, entered, and examined with Claims 1 and 12 in independent form.
Claims 1–4, 6, 7, 9–15, and 17–20 are presently amended
No Claims are added or cancelled. 

Response to Amendment
 
Applicant's Amendment has been reviewed against Applicant’s Specification filed Jul. 17, 2019, [“Applicant’s Specification”] and accepted for examination. No new matter was entered. 
Applicant's Amendment to address claim objections has been reviewed and has overcome each and every objection to the claims previously set forth in the Final Office Action mailed Jul. 19, 2021 [“Final Office Action”]. The objection to Claims 1–20 is withdrawn. 
Applicant's Amendment to address the rejection under 35 U.S.C. § 112(a) has been reviewed and has overcome each and every rejection under § 112(a) previously set forth in the Final Office Action. The rejection of Claims 1–20 under § 112(a) is withdrawn.
Applicant's Amendment to address the rejection under 35 U.S.C. § 112(b) has been reviewed and has overcome each and every rejection under § 112(b) previously set forth in the Final Office Action. The rejection of Claims 7 and 20 under § 112(b) is withdrawn.

Response to Arguments

Applicant’s arguments with respect to Claims 1, and 4–20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Examiner’s Statement of Eligibility under 35 U.S.C. § 101
	Examiner’s statement of eligibility under § 101 from the Final Office Action is incorporated herein as if set out in length. Final Act. at *4. The pending claims are directed to statutory categories of a machine and process, recite an abstract idea exception of sales activities, a particular form of commercial or legal interactions under organizing human activity, MPEP § 2106.04(a)(2)(II)(B), but integrate the abstract idea exception into a practical application in the following independent claim limitations, in view of Applicant’s Specification, ¶ [0089]: 
(vi) … generate a virtual card number for one time use based on the at least one card number; 

(vii) set … a spending limit associated with the virtual card number to the payment amount; and 

(viii) send a payment response to the merchant server including the virtual card number for the purchaser to use to complete the [payment] transaction.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4–6, 8–12, and 15–19 are rejected under 35 U.S.C. 103 as being unpatentable over Sanchez et al. (U.S. Pat. Pub. No. 2014/0081854) [“Sanchez”] in view of Hariramani et al. (U.S. Pat. Pub. No. 2013/0024371) [“Hariramani”] and further in view of Stone et al. (U.S. Pat. No. 2013/0085938) [“Stone”].

Regarding Claim 1, Sanchez discloses
A payment network server 
(See at least Fig. 1, element 106, “server transaction processing system”)

for processing a card-not-present transaction 
(See at least Abstract, where an on-site purchaser obtains remote authorization and payment from a third-party payor that is not at the merchant location. ¶ [0044] (“card not present transaction”).)


whereby a purchaser selects to use at least one cardholder's card […] , 
(Examiner interprets “cardholder” in view of Applicant’s Specification as “third-party payor.” Spec., ¶ [0002]. See at least Fig. 3 and associated text ¶ [0029], where a purchaser (child) obtains remote authorization and payment of goods by a third-party payor (parent).)

the server comprising at least a computer processor and a data storage device, the data storage device comprising instructions operative by the computer processor to: 
(See at least Fig. 1, “server transaction processing system 106”; “memory 104”; and “mobile commerce application program 102” stored in memory. ¶ [0038].)

(i) receive, from a merchant server, a payment request for a transaction comprising a payment amount, a contact mechanism for the at least one cardholder […] ;
(See at least Fig. 3, step 325 and associated text ¶ [0066], “the merchant POS device 112 transmits information describing the items scanned, the price of each item scanned, and, optionally, the total price to the remote payment application program 116 at the consumer mobile device 120. Next in Fig. 3, step 330, and associated text ¶ [0067], “the multi-consumer remote payment module 226 [of the remote payment application 116] retrieves a listing of options for the people who may be the third-party payor.)

(ii) send a selection request using the contact mechanism to the at least one cardholder, the selection request comprising […] the payment amount […] ;
(See at least Fig. 3, step 340, and associated text ¶ [0068], where “the multi-consumer remote payment module 226 [of the remote payment application 116] sends payment details upon selection of the third-party payor. Fig. 6 (exemplary interface with “Send To: Ed Jones” and caret (>) indicating an option for selecting and button “Send Purchase Request”). Payment details comprise the payment amount of “$295”. Fig. 8.) 

(iii) receive, from the at least one cardholder a selection response comprising at least one card number for at least one payment card […] , and an amount specified by the at least one cardholder; 
(See at least Fig. 3, step 375, and associated test ¶ [0070], “The remote payment application program 116 [on the purchaser device] receives a selection by the third-party payor of the desired payment method at the display of the third-party payor's mobile device 120 in block 375.” Fig. 3, step 380, and associated text ¶ [0071], “the remote payment application program 116 of the third-party payor's mobile device 120 can transmit … approval information and the selected payment method to the remote payment application program 116 of the on-site consumer's mobile device 120.” See also, Figs. 10–13 (disclosing GUI selecting payment card containing “numbers”).)

(iv) request an issuer server to block [pre-authorize] the amount using the at least one card number;
(See at least ¶ [0081], “a third-party payor can pre-authorize purchases made by an on-site consumer and set up payment method selections prior to an on-site consumer requesting remote authorization and payment of goods from the third-party payor.”). ¶ [0082] (pre-authorization of purchases in an exact amount and with the desired payment method.))

(v) determine whether the specified amount [payment request] is equal to or greater than the payment amount; 
(See at least Fig. 4, step 455, and associated text ¶ [0077], “an inquiry is conducted to determine if the payment request was approved by the third-party payor.” Approval of the requested amount is an amount equal to the payment amount by the third-party payor.)

(vi) upon determining that the specified amount is equal to or greater than the payment amount, generate a virtual card number for one time use based on the at least one card number; 
(See at least Fig. 9, “Approve & fund purchase” and associated text ¶ [0079], where after the purchase is determined to be approved by the third-party payor as explained above, “a payment code is generated” for display on the on-site consumer mobile device. Fig. 15 (displaying payment barcode “to cashier to complete purchase”).)

(vii) set, by the payment network server, a spending limit associated with the virtual card number to the payment amount; and 
(See at least ¶ [0082] explaining the third-party payor selects preauthorization parameters for the payment method selected such as the “exact spending amount or level limits.” The spending limit is “set” to the payment amount when the barcode is generated, after receipt and approval of the payment request by the third-party payor. First, the payment request is send by the on-site consumer to the third-party payor. Next, the third-party payor approves the payment request. Last, the payment QR code is generated containing the spending limit, transmitted, and received by the on-site consumer. Should a reviewing court disagree, Examiner offers Stone to address this amended limitation, as explained below.)

(viii) send a payment response to the merchant server including the virtual card number for the purchaser to use to complete the transaction.  
(See at least ¶ [0079] where a payment response is sent to the “merchant POS device 112”, the payment response includes the payment code to be used for payment.

Sanchez discloses selecting a third party payor’s card to make a purchase but not selecting the card with the intent to obtain a reward. Sanchez discloses receiving a payment request but not receiving a payment request with details of the reward associated with the transaction. Sanchez discloses sending a request to a third party payor that includes the payment amount but does not include sending a request that includes details of the reward associated with the transaction and a list of one or more payment cards eligible for the reward. Sanchez discloses receiving a response from a third party payor comprising a payment card and number but does not explicitly disclose receiving a response comprising a payment card and number eligible for an award.



Sanchez does not disclose but Hariramani discloses
A payment network server for processing a card-not-present transaction whereby a purchaser selects to use at least one cardholder's card to obtain a reward,
(See at least Fig. 1A, element 104, “payment network server determines the best card to use to optimize the user’s benefits.” Fig. 6C and associated text ¶ [0120] displaying an exemplary interface identifying rewards for each payment card; ¶ [0122] (user determines manual selection of payment card to obtain the desired reward.); ¶ [0086] (generate an optimized card selection for purchasing an item). The user makes a purchase via website, which is a card not present transaction. ¶ [0009]. Fig. 25 and associated ¶ [0225] discloses “child wallets” and “parent wallets,” which permits a child’s wallet to use a parent’s wallet to make a purchase.)

(i) receive […] a payment request for a transaction comprising […] details of the reward associated with the transaction;
(See at least Figs. 6A & 6B and associated text ¶ [0120], “FIGS. 6A-6B show logic flow diagrams illustrating examples of transforming purchase inputs via a EOOR card selector component into purchase transactions using optimized payment card and coupon outputs. The user or client may provide a purchase input via methods including mobile
devices, virtual payment cards, and/or the like 601. … The issuer server may provide wallet account data, payment card reward data, and/or user preferences, including cash back, reward points, upfront cost savings, card metadata and/or the like 611.” ¶¶ [0103], [0104] (where the payment network server receives a payment request comprising rewards information so that the optimal payment card may be determined.)
(ii) send a selection request […] , the selection request comprising the details of the reward associated with the transaction, […] and a list of one or more payment cards eligible for the reward;
 (See at least ¶¶ [0095] & [0096] where at time of payment, the merchant is automatically recognized by the service, who selects the optimal card for the consumer to make a purchase. The optimization of the purchase card based on recognition of the merchant is “the selection request comprising the details of the reward associated with the transaction.” Optimization is based on customer preferences. ¶ [0096]. Customer preferences permit the user at time of payment to manually select the best payment card to use for the purchase. ¶ [0110]. A comparison of payment cards and their benefits is displayed as indicated in Fig. 6C. See also, ¶¶ [0093], [0104], [0105] (preferred card replaced with optimal card).

(iii) receive, […] a selection response comprising at least one card number for at least one payment card eligible for the reward, […] ; 
(See at least Fig. 6B, step 631, where the optimal card and number based on user preferences is received that maximizes the benefit.)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention, to have combined (1) select a payment card for the purpose of obtaining a reward; (2) receive a payment request with details of the reward associated with the transaction; (3) sent a purchase request that includes details of the reward associated with the transaction and a list of one or more payment cards eligible for the reward; and (4) receive a response for a payment card eligible for an award, as explained in Hariramani, to the known invention of Sanchez, with the motivation to select “a payment card for a particular purchase to optimize the consumer's benefits.” Hariramani, ¶¶ [0086], [0089], [0092] (“Selection of the optimal card may be weighted to benefit any party, e.g., what is best for the customer, what is best for the merchant, what is best for the issuer, what is best for the Pay Network server”).

Sanchez and Hariramani disclose all the limitations of Claim 1. However, should a reviewing court disagree with the rejection of limitation “(vii)” by Sanchez as explained supra, alternatively, Sanchez and Hariramani do not disclose but Stone discloses

(vii) set, by the payment network server, a spending limit associated with the virtual card number to the payment amount; and 
(See at least Fig. 4 and associated text ¶ [0126], “First, the administrator selects an option to create a virtual credit card 401 ( as shown in FIG. 3). Then, the administrator enters a dollar amount 402. Next, the administrator may select an option to make the dollar amount to be a limit 403 that may be charged using the account number that is unique to the virtual credit card being created or the administrator may select an option to make the dollar amount exact 404, thereby limiting the use of the account number and virtual credit card to a specific charge amount.” “[A]n administrator opens the software on his or her electronic device and is connected with the card issuer's server via the Internet 301 … [to] create a virtual credit card on the electronic device 307, manage the account on the electronic device 308, create an instant credit card 309 and/or manage account settings 310.” ¶ [0125]. 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention, to have combined set, by the payment network server, a spending limit associated with the virtual card number to the payment amount, as explained by Stone, to the known invention of Sanchez, with the motivation to “limit[ ] the use of the account number and virtual credit card to a specific charge amount” “to prevent occurrences of overcharges, skimming, fraud and/or theft.” Stone, ¶¶ [0126], [0003].)

Regarding Claim 4, Sanchez, Hariramani, and Stone disclose
The payment network server as claimed in claim 1 and receive the payment request based on a selection by the purchaser of at least one cardholder's card and the contact mechanism of the at least one cardholder as explained above. 
Sanchez further discloses
further configured to receive the payment request based on a selection by the purchaser of at least one cardholder's card and the contact mechanism of the at least one cardholder on a merchant screen, 
(See at least Fig. 1, “Mobile Commerce Application program 108” stored in memory in “Merchant System 112” and/or “Merchant System Device 114” and associated text ¶¶ [0038]. The mobile commerce application program 108 generates a multi-party remote payment request. ¶ [0044]; Fig. 2 (displaying a “multi-consumer remote payment module 226” as one of the modules of the mobile commerce application program 108). Thus, while Sanchez typically discloses its features/functions using a mobile device, another embodiment supports the functionality of “receiv[ing] the payment request based on a selection by the purchaser of at least one friend's card and the contact mechanism of the at least one friend on a merchant screen because the software that performs said functions may be installed on a merchant device, such as a POS terminal that contains a display. See, ¶¶ [0045] (“a display . . . that facilitate[s] user interaction with the merchant system computer 112 and/or associated merchant device 114.”)

the selection by the purchaser of the at least one cardholder's card [Ed Jones] being made by selecting an option available in a drop-down menu on the merchant screen.
(See at least Fig. 6, where the purchaser selects “Ed Jones” and the symbol “>” to select a recipient by drop-down menu.)

Regarding Claim 5, Sanchez, Hariramani, and Stone disclose
The payment network server as claimed in claim 4 and merchant screen as explained above. 
Sanchez further discloses
wherein the merchant screen is one of a merchant application and a merchant website.  
(See at least Fig. 1, “merchant commerce application program 108” and “websites 134” and associated text ¶ [0042]. Alternatively, Collas, ¶ [0039] (website bill to third party))

Regarding Claim 6, Sanchez, Hariramani, and Stone disclose
The payment network server as claimed in claim 1 and the reward associated with the transaction as explained above. 
Sanchez does not disclose but Hariramani discloses
wherein the reward associated with the transaction depends on one or more of a type of the payment card, an issuer bank associated with the payment card, a nature of a product or service being purchased, 
(See at least ¶ [0092] where the reward associated with the transaction may be weighted to benefit the party, the merchant, the issuer, of the “Pay Network server.” ¶ [0090]. When befitting the party, a reward may depend on the type of card or the nature of the product (gas) purchased. ¶ [0096]. The use of “one or more” is interpreted as requiring only one of the limitations. Limitations not explicitly rejected are indicated by 
The resolution of the remaining Graham factual inquiries to support a conclusion of obviousness that a particular known technique was recognized as part of the ordinary skill in the pertinent art is substantively the same as that presented in Claim 1 supra, and is incorporated in its entirety herein, mutatis mutandis, to support the rejection of Claim 6.

Regarding Claim 8, Sanchez, Hariramani, and Stone disclose
The payment network server as claimed in claim 1 and the payment request received from the merchant server as explained above. 
Sanchez further discloses
wherein the payment request received from the merchant server comprises an API (Application Programming Interface) call.  
(See at least ¶ [0050], where the mobile device browser application facilitates access of one or more webpages hosted by the merchant system. Communication between the merchant system and mobile device occurs through an I/O interface 130 of the merchant system 112, in a server-client computer arrangement. ¶¶ [0037], [0040], [0045], [0034]. To the mobile device browser, the merchant server is an API.)

Regarding Claim 9, Sanchez, Hariramani, and Stone disclose
The payment network server as claimed in claim 1 and the authorization as explained above. 
Sanchez further discloses
further configured for verifying credentials of at least one cardholder's card and corresponding authentication input against pre-registered information of the at least one cardholder with the corresponding issuer server.  
(See at least ¶ [0051] where the payment card and “PIN” is entered and required to provide payment authentication from an issuer system associated with a payment card. ¶¶ [0052], [0053], [0060] (“debit or pin networks” that require a PIN before payment authorization may occur.”). The PIN is preregistered information of the cardholder.)

Regarding Claim 10, Sanchez, Hariramani, and Stone disclose
The payment network server as claimed in claim 1 and the data storage device compris[ing] further instructions operative by the processor to receive as explained above.
Sanchez further discloses
wherein the data storage device comprises further instructions operative by the processor to receive, by the payment network server, a request from the at least one cardholder [third-party payor] to register [pre-registering] the at least one cardholder for participating in a payment service configured to allow the at least one cardholder [third-party payor] to lend the payment amount to the purchaser without disclosing sensitive information of the at least one cardholder [QR Code, Fig. 15], and to register the at least one cardholder in the payment service.  
(See at least ¶ [0075], where the third-party payor performs pre-registration and consents to be a third-party payor.)

Regarding Claim 11, Sanchez, Hariramani, and Stone disclose
The payment network server as claimed in claim 1 and the virtual card number as explained above. 
Sanchez further discloses
wherein the virtual card number corresponds to a non-physical card [QR code] having a validity period specified by the at least one cardholder.
(See at least ¶ [0082] where the third-party payor can pre-authorize payment using a QR code with “exact spending amounts or spending level limits” or “a time limit or date range for the preauthorization.”)

Regarding Claim 12, Sanchez discloses
A computer implemented method for processing a card-not-present transaction 
(See at least Abstract, where method is described for an on-site purchaser obtains remote authorization and payment from a third-party payor that is not at the merchant location. ¶ [0044] (“card not present transaction”).)
The remaining limitations of Claim 12 are not substantively different than those presented in Claim 1 and are therefore, rejected, mutatis mutandis, based on Sanchez, Hariramani, and Stone for the same rationale presented in Claim 1 supra.

Regarding Claims 15, 16, 17, and 19, Sanchez, Hariramani, and Stone disclose:
[t]he computer implemented method as claimed in claim 12 as explained above.
The remaining limitations of Claims 15, 16, 17, and 19, are not substantively different than those presented in Claims 4, 8, 9, and 10, respectively, and are therefore, rejected, mutatis mutandis, based on Sanchez, Hariramani, and Stone for the same rationale presented in Claims 4, 8, 9, and 10, respectively, supra.

Regarding Claim 18, Sanchez, Hariramani, and Stone disclose
The computer implemented method as claimed in claim 12, and the virtual card number as explained above. 
Sanchez further discloses
wherein the virtual card number corresponds to a non-physical card such that details of the at least one cardholder are not provided to the purchaser.  
(See at least ¶ [0079] where the virtual card number corresponds to a QR code that is displayed on a purchaser’s mobile device. Fig. 15 (QR code displayed on purchaser’s mobile device)).
Claims 2, 3, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sanchez, Hariramani, and Stone and further in view of Mancini et al. (U.S. Pat. No. 7,606,764) [“Mancini”]

Regarding Claim 2, Sanchez, Hariramani, and Stone disclose
The payment network server for processing a card-not-present transaction as claimed in claim 1, the data storage device comprises further instructions operative by the processor, and at least one cardholder as explained above.

Sanchez, Hariramani, and Stone does not disclose but Mancini discloses

wherein the data storage device comprises further instructions operative by the processor to cause the purchaser to select a repayment mechanism of the purchaser for repayment of the payment amount to the at least one [account holder]. 
(See at least Fig. 4, steps 220 & 225, and associated text col. 10:50–1, “In block 220, the one or more repayment scenarios are presented to the consumer.” “In block 225, a selection is made by the user as to which repayment option is desired.” Col. 10:56–8.
	It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention, to have combined selecting a repayment mechanism by the purchaser, as explained by Mancini, to the known invention of Sanchez, with the motivation to repay the third-party payor of Sanchez as “a[n] installment purchase at the time of purchase.” Mancini, Col. 3:6.
Regarding Claim 3, Sanchez, Hariramani, Stone, and Mancini disclose
The payment network server for processing a card-not-present transaction as claimed in claim 2, at least one card number, and at least one cardholder as explained above.
Sanchez, Hariramani, and Stone does not disclose but Mancini discloses
further configured to debit the repayment mechanism of the purchaser [savings account] and credit the at least one [account] corresponding to the at least one [account holder] [created acocount].
(See at least col. 3: “52–55, “agreement by the applicant to transfer a predetermined amount of savings into a savings account each month, wherein monthly payments for any installment purchase are taken automatically from the savings account.” “[T]he consumer may be prompted to determine if the consumer would agree to automatic monthly withdrawals from an account of the consumer to a savings account with the card issuer of the system 20. These withdrawals may be equivalent to the amount of the maximum monthly payment or may be a fraction of the maximum monthly payment. Also, payments towards any purchases made on the account approved for the applicant may be made directly from the savings account. In various embodiments, if the applicant is approved, and agrees to any stipulated terms, the application module 22 may invoke the account module 23 to create an account for the applicant in accordance with any stipulated terms.” Col. 8:24–36; Col. 9:24–26 (“the banking module 25 may transfer monies into the account module 23 to pay towards user's accounts and to make automated savings account deposits.”)
The resolution of the remaining Graham factual inquiries to support a conclusion of obviousness that a particular known technique was recognized as part of the ordinary skill in the pertinent art is substantively the same as that presented in Claim 2 supra, and is incorporated in its entirety herein, mutatis mutandis, to support the rejection of Claim 3.

Regarding Claim 13, Sanchez, Hariramani, and Stone disclose
The server for processing a card-not-present transaction as claimed in claim 12 as explained above. 
The remaining limitations of Claim 13 are not substantively different than those presented in Claim 2 and are therefore, rejected, mutatis mutandis, based on Sanchez, Hariramani, Stone, and Mancini for the same rationale presented in Claim 2 supra.

Regarding Claim 14, Sanchez, Hariramani, Stone, and Mancini disclose
The server for processing a card-not-present transaction as claimed in claim 13 as explained above. 
The remaining limitations of Claim 14 are not substantively different than those presented in Claim 3 and are therefore, rejected, mutatis mutandis, based on Sanchez, Hariramani, Stone, and Mancini for the same rationale presented in Claim 3 supra.

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sanchez, Hariramani, and Stone and further in view of Chou et al. (U.S. Pat. Pub. No. 2011/0035673) [“Chou”]
Regarding Claim 7, Sanchez, Hariramani, and Stone disclose
The payment network server as claimed in claim 1 and the contact mechanism for the at least one friend as explained above.
Sanchez further discloses
wherein the contact mechanism for the at least one friend comprises at least one of a contact number … . 
(See at least Fig. 7, where the mobile phone number of the “Dad” is entered to send the payment request.)

Sanchez discloses a contacting the third-party payor’s using their mobile telephone number from a contact module [address book] in the user’s mobile device. Sanchez, ¶ [0067]. Sanchez does not disclose contacting the third-party payor using a social network platform.

Sanchez, Hariramani, and Stone does not disclose but Chou discloses
wherein the contact mechanism for the at least one cardholder comprises at least one of a contact number and a username for a social network platform.  
(See at least Figs. 1, 3, & 4, and associated text ¶ [0012], where an address book integrates contact names, numbers, and usernames for Facebook and Twitter to form “an additional dynamic form of communication between a user and a contact.” Facebook and Twitter are social network platforms.
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention, to modify the known contact mechanism of Sanchez to include usernames for social network platforms, as explained in Chou, with the motivation to provide “a choice in communication channels … beyond what is currently provided in a native address book.” Chou, ¶ [0003].

Regarding Claim 20, Sanchez, Hariramani, and Stone disclose
the computer implemented method as claimed in claim 12 as explained above. 
The remaining limitations of Claim 20 are not substantively different than those presented in Claim 7 and are therefore, rejected, mutatis mutandis, based on Sanchez, Hariramani, Stone, and Chou for the same rationale presented in Claim 7 supra.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES H MILLER whose telephone number is (469)295-9082. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JHM/

/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        3/7/2022